WOLF, Judge,
concurring in part and dissenting in part.
I agree that the portion of the order finding a violation of condition (3) must be stricken. Unlike the majority, however, I do not feel that we need to remand the case for potential resentencing. There is no doubt in my mind that the revocation of probation and prison sentence for appellant’s third violation of probation was not a result of her spending four days at her mother’s house after being released from the hospital, but rather was the result of the finding that she had used illegal drugs in violation of her probation. The result reached by the majority will result in needless costs being expended.